DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.
	Amended claims on 04/18/2022, which moved the original claim 2 limitations to the original claim 1, as well as moved the original claim 13 into the original claim 13 and removed that limitation from the original claim 23, does not overcome the current rejection on record.
	Applicant argues that Armacanqui does not disclose the alkoxylated alkyl phosphate ester surfactant comprises polyoxyethylene tridecyl ether phosphate (see response, page 6). These are not persuasive because the reasoning cited by examiner in the non-Final action, namely that Armacanqui discloses phosphate ester surfactant examples such as Rhodafac® RM-510 ([0061]) and polyoxyethylene tridecyl ether phosphate ([0098]). As such, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8, 10, 12, 14, 17-19, 21-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Armacanqui et al. (WO 2016183373 A1, which was provided in the IDS filed on 08/08/2020).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the samanke person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Armacanqui discloses an alkaline electrochemical cell comprising:
a cathode; a gelled anode comprising an anode active material, an alkaline electrolyte, a gelling agent, and an alkoxylated alkyl phosphate ester surfactant (organic phosphate ester surfactant); and a separator disposed between the cathode and the anode ([0004], [0042] & [0043] regarding an alkaline electrochemical cell);
Armacanqui discloses phosphate ester surfactant examples such as Rhodafac® RM-510 ([0061]) and polyoxyethylene tridecyl ether phosphate ([0098]), and further discloses cells having 35 ppm of Rhodafac® RM-510 ([0081], which falls within claimed range of about 10 ppm to 250 ppm of an alkoxylated alkyl phosphate ester surfactant). 
Armacanqui discloses zinc as an anode active material ([0036]) and further discloses zinc alloy powders used having 2.70 g/cc and 2.90 g/cc apparent densities ([0079], which 2 falls within claimed range of the anode active material has an apparent density from about 2.60 g/cc to about 3.35 g/cc).
Armacanqui discloses greater than 15% by weight, relative to the total weight of zinc-based particles in the electrode, have a particle size of less than about 75 micrometers ([0055], which 15% by weight falls within claimed range of about 15% to about 60% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 μm); and 
Armacanqui discloses about 8% to about 20% by weight of the zinc-based particles, relative to the total zinc in the electrode, have a particle size of greater than about 150 micrometers ([0056], which falls within claimed range of about 5% to about 25% by weight of the anode active material relative to the total amount of the anode active material has a particle size of greater than about 150 μm);
Armacanqui discloses wherein the alkoxylated alkyl phosphate ester surfactant comprises polyoxyethylene tridecyl ether phosphate ([0098], Embodiment H).
Regarding claim 3, Armacanqui further discloses the alkaline electrochemical cell of claim 1, wherein the alkaline electrolyte may include an aqueous solution of an alkali metal hydroxide, such as for example sodium hydroxide, potassium hydroxide; and an electrolyte may include potassium hydroxide (KOH) at a concentration of about 25% to about 32% ([0066], which falls within claimed range of hydroxide concentration of about 24 wt % to about 36 wt %).
Regarding claim 6, Armacanqui further discloses the alkaline electrochemical cell of claim 1, wherein the anode active material comprises a zinc alloy ([0005] & [0036] regarding zinc).
Regarding claim 7, Armacanqui further discloses the alkaline electrochemical cell of claim 6, wherein the zinc alloy comprises zinc, indium, and bismuth ([0005] & [0053]).
Regarding claim 8, Armacanqui further discloses the alkaline electrochemical cell of claim 6, wherein the zinc alloy includes bismuth and indium as main alloying elements, each at a concentration of about 200 ppm ([0053], which falls within the claimed range of about 130 ppm to about 270 ppm of indium or bismuth).
Regarding claim 10, Armacanqui further discloses the alkaline electrochemical cell of claim 6, wherein the zinc loading was at 67.5%, relative to the weight of the gel ([0077], which falls within the claimed range of zinc alloy is present in the anode from about 62% to about 72% by weight relative to the total weight of the anode).
Regarding claim 12, Armacanqui further discloses a gelled anode for an alkaline electrochemical cell, the gelled anode comprising:
an anode active material, an alkaline electrolyte, a gelling agent, and an alkoxylated alkyl phosphate ester surfactant (organic phosphate ester surfactant, [0004], [0042], & [0043] regarding gelled anode);
Armacanqui discloses zinc as an anode active material ([0036]) and further discloses zinc alloy powders used having 2.70 g/cc and 2.90 g/cc apparent densities ([0079], which 2 falls within claimed range of the anode active material has an apparent density from about 2.60 g/cc to about 3.35 g/cc).
Armacanqui discloses greater than 15% by weight, relative to the total weight of zinc-based particles in the electrode, have a particle size of less than about 75 micrometers ([0055], which 15% by weight falls within claimed range of about 15% to about 60% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 μm); and 
Armacanqui discloses about 8% to about 20% by weight of the zinc-based particles, relative to the total zinc in the electrode, have a particle size of greater than about 150 micrometers ([0056], which falls within claimed range of about 5% to about 25% by weight of the anode active material relative to the total amount of the anode active material has a particle size of greater than about 150 μm).
Armacanqui discloses phosphate ester surfactant examples such as Rhodafac® RM-510 ([0061]) and polyoxyethylene tridecyl ether phosphate ([0098]), and further discloses cells having 35 ppm of Rhodafac® RM-510 ([0081], which falls within claimed range of about 10 ppm to 250 ppm of an alkoxylated alkyl phosphate ester surfactant). 
Armacanqui discloses wherein the alkoxylated alkyl phosphate ester surfactant comprises polyoxyethylene tridecyl ether phosphate ([0098]; embodiment H).
Regarding claim 14, Armacanqui further discloses the gelled anode of claim 12, wherein the alkaline electrolyte may include an aqueous solution of an alkali metal hydroxide, such as for example sodium hydroxide, potassium hydroxide; and an electrolyte may include potassium hydroxide (KOH) at a concentration of about 25% to about 32% ([0066], which falls within claimed range of hydroxide concentration of about 24 wt % to about 36 wt %).
Regarding claim 17, Armacanqui further discloses the gelled anode of claim 12, wherein the anode active material comprises a zinc alloy ([0005] & [0036] regarding zinc).
Regarding claim 18, Armacanqui further discloses the gelled anode of claim 17, wherein the zinc alloy comprises zinc, indium and bismuth ([0005] & [0053]).
Regarding claim 19, Armacanqui further discloses the gelled anode of claim 17, wherein the zinc alloy includes bismuth and indium as main alloying elements, each at a concentration of about 200 ppm ([0053], which falls within the claimed range of about 130 ppm to about 270 ppm of indium or bismuth). 
Regarding claim 21, Armacanqui further discloses the gelled anode of claim 12, wherein the anode active material comprises a zinc alloy ([0005] & [0036] regarding zinc) and the amount of zinc loading was at 67.5%, relative to the weight of the gel ([0077], which falls within the claimed range of zinc alloy is present in the anode from about 62% to about 72% by weight relative to the total weight of the anode).
Regarding claim 22, Armacanqui further discloses the gelled anode of claim 12, wherein about 2% to about 10 % by weight of the zinc-based particles, relative to the total zinc in the electrode, have a particle size of less than about 45 micrometers ([0056], which falls within the claimed range of less than 10% by weight of the anode active material relative to the total amount of anode active material).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Armacanqui et al. (WO 2016183373 A1, which was provided in the IDS filed on 08/08/2020) as applied to claim 1 above, and further in view of Armacanqui et al. (US 20150037627 A1, which was provided in the IDS filed on 08/08/2020), which will be referred to as Armacanqui-2 in the rest of this Office Action.
Regarding claim 4, Armacanqui further discloses the alkaline electrochemical cell of claim 1, but does not teach wherein the gelled anode comprises about 0.4% to about 1.0% by weight of the gelling agent.
However, Armacanqui-2 discloses wherein the gelled anode comprises at least about 0.40 weight %, based on the total weight of the gelled anode ([0062], which falls within the claimed range of about 0.4% to about 1.0% by weight of the gelling agent).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent concentration of Armacanqui to the optimized gelling agent concentration of Armacanqui-2, in order to improve transport of hydroxyl ions throughout the anode mass during cell discharge, which is generally preferred ([0057]).
Regarding claim 5, Armacanqui further discloses the alkaline electrochemical cell of claim 1, but does not teach wherein the gelling agent comprises a crosslinked polyacrylic acid. 
However, Armacanqui-2 discloses crosslinked polyacrylic acid gelling agents are more suitable for use ([0058]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent of Armacanqui with the crosslinked polyacrylic acid gelling agents of Armacanqui-2, in order to provide a support mechanism ([0058]).
Claims 15-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Armacanqui et al. (WO 2016183373 A1) as applied to claim 12 above, and further in view of Armacanqui et al. (US 20150037627 A1), which will be referred to Armacanqui-2.
Regarding claim 15, Armacanqui further discloses the gelled anode of claim 12, but does not teach comprising from about 0.4% to about 1.0% by weight of the gelling agent.
However, Armacanqui-2 discloses wherein the gelled anode comprises at least about 0.40 weight %, based on the total weight of the gelled anode ([0062], which falls within the claimed range of about 0.4% to about 1.0% by weight of the gelling agent).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent concentration of Armacanqui to the optimized gelling agent concentration of Armacanqui-2, in order to improve transport of hydroxyl ions throughout the anode mass during cell discharge, which is generally preferred ([0057]).
Regarding claim 16, Armacanqui further discloses the gelled anode of claim 12, but does not teach wherein the gelling agent comprises a crosslinked polyacrylic acid. 
However, Armacanqui-2 discloses crosslinked polyacrylic acid gelling agents are more suitable for use ([0058]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent of Armacanqui with the crosslinked polyacrylic acid gelling agents of Armacanqui-2, in order to provide a support mechanism ([0058]).
Regarding claim 23, Armacanqui further discloses the gelled anode of claim 12, wherein:
greater than 15% by weight, relative to the total weight of zinc-based particles in the electrode, have a particle size of less than about 75 micrometers ([0055], which 15% by weight falls within claimed range of about 20% to about 50% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 μm); 
an alkaline electrolyte may include potassium hydroxide (KOH) at a concentration of about 25% to about 32% ([0066], which falls within claimed range of about 26% % to about 36% by weight of potassium hydroxide); Armacanqui does not teach the gelled anode comprises about 0.4% to about 1.0% by weight of the gelling agent.
However, Armacanqui-2 discloses the gelled anode comprises at least about 0.40 weight %, based on the total weight of the gelled anode ([0062], which falls within the claimed range of about 0.4% to about 1.0% by weight of the gelling agent).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to modify the gelling agent concentration of Armacanqui to the optimized gelling agent concentration of Armacanqui-2, in order to improve transport of hydroxyl ions throughout the anode mass during cell discharge, which is generally preferred ([0057]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728